United States Court of Appeals
                     For the First Circuit


Nos. 19-1251, 19-1786, 20-1284

                 TRIANGLE CAYMAN ASSET COMPANY,

              Plaintiff-Appellee, Cross-Appellant,

                                 v.

    LG AND AC, CORP.; LEONARDO GOMEZ-VELEZ; LIVIAM MARGARITA
      CASILLAS COLON; CONJUGAL PARTNERSHIP GOMEZ-CASILLAS,

Defendants, Third-Party Plaintiffs, Appellants, Cross-Appellees.

                     ANIBAL COLON-SANTIAGO,

                           Defendant.

                         ORIENTAL BANK,

                 Third-Party Defendant-Appellee.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                             Before

                   Gelpí, Lipez, and Thompson,
                         Circuit Judges.


     Bamily López-Ortiz, with whom Lizabel M. Negrón-Vargas was on
brief, for appellants/cross-appellees.
     Carolina Velaz-Rivero, with whom Luis C. Marini-Biaggi,
Ignacio J. Labarca-Morales, and Marini Pietrantoni Muñiz, LLC were
on brief, for appellee/cross-appellant.
     Carlos R. Baralt Suárez, with whom Alfredo Fernández Martínez
was on brief, for third-party defendant/appellee.


                        October 24, 2022
            GELPÍ, Circuit Judge.    These appeals arise from the

district court's grant of summary judgment in favor of Triangle

Cayman Asset Company ("Triangle") and Oriental Bank ("Oriental")

in a foreclosure action filed by Triangle against Liviam Margarita

Casillas-Colón, Leonardo Gómez-Vélez, their conjugal partnership,

and LG and AC Corporation (collectively, "Appellants"), who in

turn filed counterclaims against Triangle and brought Oriental in

as a third-party defendant.     During the pendency of the appeals,

additional events have made the procedural history of the case

lengthy and convoluted.1      Ultimately, we conclude that several

aspects of the appeals as to Triangle are now moot and dismiss the

same without reaching their merits. We further affirm the district

court's dismissal of the breach of contract and fraud counterclaims

against Triangle and the entry of summary judgment in favor of

Oriental.

                           I. Background2

A. The Loan Agreement

     In 2006, Appellants obtained a three-year loan with the now-

defunct Eurobank for the purchase of real estate in Canóvanas,

Puerto Rico, including a gasoline station.    On December 23, 2009,



     1 A chronology of important dates is provided as an appendix
to help make sense of the complex sequence of events.
     2 The parties do not dispute the relevant facts, as outlined
in the district court's reports and recommendations and orders.


                                - 3 -
the parties refinanced the loan for an additional three-year term,

in the amount of $1,240,188, amortized over twenty years (the

"Financing Agreement").    Pursuant to said agreement, the loan was

set to mature in December 2012.      Upon said date, all obligations

under the agreement were due and payable without notice or demand.

Appellants secured the Financing Agreement with collateral that

included mortgages on four properties.          They further agreed, in

the event of default, to assign any rents, income, and revenues

from their lease agreements on the four properties covered by the

mortgages to Eurobank.

     On April 30, 2010, the Puerto Rico Office of the Commissioner

of Financial Institutions closed Eurobank, appointing the Federal

Deposit Insurance Corporation ("FDIC") as receiver.          Subsequently,

the FDIC and Oriental agreed for the latter to acquire Eurobank's

Financing Agreement with Appellants.3

     In   2011,   Appellants   and   Oriental    initiated    preliminary

conversations for the refinancing of the loan.        In December 2012,

Appellants failed to make the outstanding balloon payment due under

the Financing Agreement.       However, Oriental granted them two

administrative extensions until May 2013.

     On March 13, 2013, Oriental sent Appellants a draft proposal

for the refinancing of the Financing Agreement, but it was never


     3Bayview Loan Servicing, LLC ("Bayview"), not a party to this
case, in turn, was retained by Oriental to service the loan.


                                 - 4 -
finalized.     Appellants continued making monthly payments under the

Financing Agreement until May or June 2013, when Oriental refused

to accept the payments, on the ground that Appellants had to pay

off the loan or refinance it as the entire payment was due.                As a

result, Oriental appraised Appellants' properties during February

2014 through March 2015 to determine whether the loan had adequate

collateral.

     On September 28, 2015, Oriental entered into an Assignment

and Assumption Agreement with Triangle, transferring Eurobank's

prior    credit   relationship      with   Appellants   from    Oriental    to

Triangle.

B. District Court Proceedings

     On    October   20,   2016,    Triangle    filed   its    complaint   for

collection of monies and foreclosure of the mortgages and other

collateral based on Appellants' default on the loan.             On March 13,

2017, Triangle filed an ex parte motion requesting an order for

attachment of rents. On March 22, 2017, the district court granted

Triangle's motion and issued an order to Appellants' tenants to

directly remit to Triangle all payments that they owed Appellants

in connection with the mortgaged properties.

     Appellants, in turn, filed counterclaims against Triangle for

breach    of   contract,   fraud,    invasion   of   privacy,    defamation,

violations of the Fair Debt Collection Practices Act ("FDCPA"),

and tortious interference with contractual agreements.            Appellants


                                     - 5 -
also filed        third-party claims against Triangle's predecessor,

Oriental,    for      breach      of     contract,    fraud,       defamation,      and

violations of the FDCPA based on the assignment of the loan

agreement.

      On January 25, 2018, Triangle moved to dismiss Appellants'

counterclaims.           In turn, on August 3, 2018, the district court

adopted     the     magistrate         judge's    report     and    recommendation,

dismissing all such counterclaims, except that of invasion of

privacy.

      On July 9, 2018, Triangle moved for summary judgment, seeking

immediate payment of amounts due or, alternatively, foreclosure of

the   mortgaged      properties.          Oriental    also    moved    for    summary

judgment.     On January 22, 2019, the district court adopted the

magistrate judge's reports and recommendations and entered an

order   granting     Triangle's         and   Oriental's     motions    for   summary

judgment.         Said    order   also    incorporated       the    August    3,    2018

dismissal    of     counterclaims        against     Triangle      (minus    that    for

invasion of privacy).             On January 28, 2019, the district court

entered judgment in the third-party complaint against Oriental,

reflecting its dismissal with prejudice.                   On February 26, 2019,

Appellants filed a notice of appeal as to the January 22, 2019

order granting summary judgment in favor of Triangle and Oriental

and the January 28, 2019 judgment, which dismissed the third-party




                                          - 6 -
claims    against   Oriental.   This   notice   of   appeal   led   to   the

docketing of appeal number 19-1251 in this court ("Appeal No. 1").

C. Post-Notice of Appeal Proceedings

     On April 23, 2019, this court entered an order directing

Appellants to show cause as to why Appeal No. 1 should not be

dismissed for lack of jurisdiction.       In response, Appellants (1)

suggested that they only intended to appeal from the district

court's order and judgment dismissing their third-party complaint

against Oriental and (2) informed this court that they had filed

two motions before the district court to establish finality -- one

seeking certification under Federal Rule of Civil Procedure 54(b)4

and another seeking voluntary dismissal of the sole remaining

counterclaim against Triangle for invasion of privacy.               In an


     4   Rule 54(b) states:
            When an action presents more than one claim
            for relief—whether as a claim, counterclaim,
            crossclaim, or third-party claim—or when
            multiple parties are involved, the court may
            direct entry of a final judgment as to one or
            more, but fewer than all, claims or parties
            only if the court expressly determines that
            there is no just reason for delay. Otherwise,
            any   order   or   other   decision,   however
            designated, that adjudicates fewer than all
            the claims or the rights and liabilities of
            fewer than all the parties does not end the
            action as to any of the claims or parties and
            may be revised at any time before the entry of
            a judgment adjudicating all the claims and all
            the parties’ rights and liabilities.

Fed. R. Civ. P. 54(b).



                                 - 7 -
electronic amended order entered on May 14, 2019, the district

court granted the second motion, dismissing Appellants' invasion

of privacy counterclaim against Triangle with prejudice.                        That

same day via a separate electronic order, the district court denied

as moot Appellants' motion for Rule 54(b) certification due to

their      voluntary    dismissal     of   the     sole     remaining   counterclaim

against Triangle.5

       On May 16, 2019, the district court entered a judgment (the

"May 16 Judgment") which stated: "In accordance with the Judgment

entered on January 28, 2019 [dismissing third-party claims against

Oriental] and the Amended Order entered on May 14, 2019 [dismissing

with       prejudice    the    invasion    of     privacy    counterclaim    against

Triangle], this case is DISMISSED with prejudice."                      Concerned by

the        wording     of     the   May    16      Judgment,     Triangle     sought

reconsideration, asking the district court to dismiss only the

invasion of privacy counterclaim with prejudice and to enter

judgment in Triangle's favor on the amended complaint, as set out

in the January 22, 2019 order.               The district court directed the

parties to submit proposed orders and judgments.                        In response,

Triangle filed a motion in compliance, which included two proposed


       The order entered by the district court states: "Motion for
       5

Certificate of Appealability: MOOT. [Appellants] have voluntarily
dismissed their third party complaint against Oriental Bank." We
note, however, that Appellants' counterclaim against Triangle
(rather than any claim against Oriental) was what Appellants moved
to voluntarily dismiss.


                                          - 8 -
judgments. However, the district court entered an electronic order

on June 20, 2019, denying Triangle's motion in compliance as

"unnecessary" and stated: "The judgment entered May 16, 2019 is

sufficient."       On July 22, 2019, Triangle filed a notice of appeal

challenging the effective denial of the motion in compliance, the

May 16 Judgment, and the denial of Triangle's motion to alter or

amend.   This appeal was docketed as 19-1786 ("Appeal No. 2").

     Meanwhile, while this court's show cause order was pending in

Appeal   No.   1    (and   Appeal   No.   2   had   been   filed),   Appellants

petitioned for bankruptcy.          This court entered a stay of appeal

pending Appellants' bankruptcy proceedings on October 16, 2019.

     On January 3, 2020, while both appeals were stayed, the

district court sua sponte entered two judgments.                     First, the

district court entered a partial judgment ordering Appellants to

pay Triangle $1.4 million (to satisfy the remaining balance on the

loan).   Second, it entered a final judgment which incorporated (1)

the partial judgment entered that same day, (2) the judgments

entered on January 28, 2019 (dismissing Appellants' third-party

complaint against Oriental), and (3) the judgment entered on May

14, 2019 (dismissing Appellants' invasion of privacy counterclaim

against Triangle) -- thereby dismissing the entire case with

prejudice (the "January 3 Judgments").

     On January 14, 2020, Appellants filed a motion to alter and

amend, asking the district court to set aside its January 3


                                     - 9 -
Judgments on the ground that it lacked jurisdiction because of the

automatic bankruptcy stay. That same day, the district court noted

the pendency of the stay, yet did not vacate the January 3

Judgments.    Appellants hence filed a second notice of appeal

challenging the January 3 Judgments.    This appeal is pending as

appeal 20-1284 ("Appeal No. 3").   Via order on August 5, 2020, we

consolidated the three appeals.

               II. Appellate Jurisdiction: Finality

     Prior to addressing the merits of the claims on appeal, we

must first examine the jurisdictional issues these consolidated

appeals present.   As previously noted, this court issued a show

cause order on April 23, 2019 flagging the issue of finality,

observing that the judgment being appealed     was not final or

appealable on an interlocutory basis given that at the time one

claim remained pending before the district court.     Furthermore,

said order signaled a timeliness issue regarding the January 22,

2019 order.

     Oriental posits that we have no jurisdiction over Appeal No.

1 because Appellants filed their notice of appeal as to a non-

final judgment on February 26, 2019 and failed to subsequently

file a notice of appeal after the May 16 Judgment.6


     6  Triangle asserts that the portion of Appeal No. 1
challenging the district court's January 22, 2019 order falls out
of the statutory timeframe to appeal provided by Federal Rules of
Appellate Procedure 3(a)(1) and 4(a)(1). Because, as described


                              - 10 -
     Generally, this court only has jurisdiction over appeals from

final decisions from district courts, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, see 28 U.S.C. § 1292; Fed. R.

Civ. P. 54(b); Bautista Cayman Asset Co. v. Asociacion de Miembros

de la Policia de P.R., 17 F.4th 167, 170-71 (1st Cir. 2021).              Final

decisions -- which we also often refer to as final judgments --

are those that "dispose[] of all claims against all parties."

Galvin v. U.S. Bank, N.A., 852 F.3d 146, 154 (1st Cir. 2017)

(quoting Me. Med. Ctr. v. Burwell, 841 F.3d 10, 15 (1st Cir.

2016)).    Here, Appeal No. 1 was docketed before the district court

entered a final judgment, given that a pending claim was still

alive,    to   wit,   the   invasion   of     privacy   counterclaim    against

Triangle.7       However,    given     that    the   district   court   issued

subsequent orders, including the May 16 Judgment and the January

3 Judgments, we must determine whether Appellants' prematurely




below, the outcome on the merits of Appeal No. 1 ultimately is
straightforward, we bypass this question. See VS PR, LLC v. ORC
Miramar Corp., 34 F.4th 67, 70 n.3 (1st Cir. 2022) (noting that,
unlike Article III jurisdiction, which we may never disregard, "we
may occasionally bypass statutory jurisdiction" if there is no
merit to the appeal (quoting Alvarado v. Holder, 743 F.3d 271, 276
(1st Cir. 2014))).
     7 Moreover, the district court did not enter a partial
judgment under Federal Rule Of Civil Procedure 54(b), which would
have indicated that claims as to Oriental had been fully
adjudicated. See United States v. Univ. of Mass., Worcester, 812
F.3d 35, 38, 45 (1st Cir. 2016).


                                     - 11 -
filed notice of appeal ripened with the entry of any of these

subsequent judgments.

     Oriental argues that the entry of the May 16 Judgment had no

effect on the prematurely filed notice of appeal because said

judgment   dismissed    the   case   entirely   as   to   all   parties.

Additionally, Oriental asserts that Appellants should have filed

a second notice of appeal after the May 16 Judgment.        Appellants,

on the other hand, claim that, if the May 16 Judgment was the final

judgment, then pursuant to Federal Rule of Appellate Procedure

4(a)(2), the prematurely filed notice of appeal related forward.

If not, they argue the January 3 Judgments were the final ones

that caused the prematurely filed notice of appeal to ripen.         We

agree with Appellants.

     The Federal Rules of Appellate Procedure allow us to treat

"[a] notice of appeal filed after the court announces a decision

or order--but before the entry of the judgment or order--[] as

filed on the date of and after the entry." Fed. R. App. P. 4(a)(2).

As the Supreme Court has observed, the Rule "permits a notice of

appeal from a nonfinal decision to operate as a notice of appeal

from the final judgment . . . when a district court announces a

decision that would be appealable if immediately followed by the

entry of judgment."    FirsTier Mortg. Co. v. Invs. Mortg. Ins. Co.,

498 U.S. 269, 276 (1991) ("[P]ermitting the notice of appeal to

become effective when judgment is entered does not catch the


                                - 12 -
appellee by surprise."); see also Ramos-Santiago v. WHM Carib,

LLC, 919 F.3d 66, 70 (1st Cir. 2019); Clausen v. Sea-3, Inc., 21

F.3d 1181, 1185 (1st Cir. 1994).

       As the Supreme Court in FirsTier explained, Rule 4(a)(2) does

not improperly expand the courts of appeals' § 1291 jurisdiction.

The source of finality for jurisdictional purposes is the eventual

judgment required by Rule 4(a)(2).      FirsTier, 498 U.S. at 274-76.

The previously announced "decision" must be encapsulated by that

final judgment, such that an appellant's blunder in prematurely

filing the notice of appeal is "understandable" for "[l]ittle would

be accomplished by prohibiting the court of appeals from reaching

the merits of such an appeal."       Id. at 276.     Thus, we conclude

that   Appellants'   prematurely   filed   notice   of   appeal   related

forward to the May 16 Judgment.      No second notice was required,

either by Rule 4(a)(2) itself or by caselaw interpreting the rule.

Id. at 277.   Therefore, we conclude that we have jurisdiction over

Appeal No. 1.

               III. Article III Jurisdiction: Mootness

       Article III of the Constitution confines federal courts to

deciding actual cases and controversies.       U.S. Const. art. III,

§ 2, cl. 1.    A case is moot, and therefore non-justiciable, "when

the issues presented are no longer 'live' or the parties lack a

legally cognizable interest in the outcome."        Harris v. Univ. of




                               - 13 -
Mass. Lowell, 43 F.4th 187, 191 (1st Cir. 2022) (quoting Chafin v.

Chafin, 568 U.S. 165, 172 (2013)).

      Here, Appellants have satisfied the amounts due under the

Financing Agreement, after reaching an agreement for the sale of

real estate collateral to third-party VPP Holdings LLC.             The sale

of the collateral took place on July 7, 2020, and the proceeds

were delivered to Triangle to pay off the amounts owed.                As a

result, Triangle filed a motion before the district court informing

the court of the satisfaction of judgment, which Appellants did

not oppose. Triangle also filed a similar motion before this court

on   October   13,   2020,   requesting    dismissal     of   the   appeals.

Subsequently, the district court entered an order noting the

satisfaction of the monies owed and a judgment dismissing the case

-- the fifth in this case.         Consequently, many of Appellants'

challenges to the district court's decisions regarding Triangle -

- the denial of Appellants' motion to dismiss Triangle's claims

(including Appellants' argument that Triangle's complaint was

time-barred); the denial of Appellants' motion to set aside the

district   court's   ex   parte   attachment    order;    the   denial   of

Appellants' motion to strike an affidavit submitted by Triangle;

and the grant of summary judgment to Triangle -- are now moot.8


      In the district court proceedings, Appellants unsuccessfully
      8

challenged Triangle's complaint, the district court's ex parte
attachment order, and an affidavit submitted by Triangle. Appeal
No. 1 included appeals from these decisions.


                                  - 14 -
Our inquiry as to said matters ends here.     Additionally, Appeal

No. 2 (Triangle's challenge to the district court's wording in the

May 16 Judgment) is also moot.   With the jurisdictional issues set

aside, we now proceed to the merits of Appellants' breach of

contract and fraud counterclaims against Triangle and third-party

claims against Oriental.

                           IV. The Merits

     We review a district court's grant of summary judgment de

novo, resolving it is appropriate only if "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."    Fed. R. Civ. P. 56(a); see Modeski

v. Summit Retail Sols., Inc., 27 F.4th 53, 56 (1st Cir. 2022).

"We do this while 'drawing all reasonable inferences in favor of

the non-moving party.'"    Doe v. Trs. of Bos. Coll., 892 F.3d 67,

79 (1st Cir. 2018) (quoting Roman Cath. Bishop of Springfield v.

City of Springfield, 724 F.3d 78, 89 (1st Cir. 2013)).   Similarly,

we review the grant of a motion to dismiss de novo, Lyman v. Baker,

954 F.3d 351, 359 (1st Cir. 2020), accepting well-pled facts as

true and drawing all inferences in favor of the non-moving party,

Irizarry v. United States, 427 F.3d 76, 77 (1st Cir. 2015).




                                - 15 -
A.     Appellants' Counterclaims Against Triangle and Third-Party
       Claims Against Oriental (Appeal No. 1)

       1. Breach of Contract

       Appellants seek review of the district court's grant of

summary judgment in favor of Oriental and the dismissal of the

breach   of    contract   and   fraud    counterclaims     against     Triangle.

Because Appellants seek review of closely related claims as to

both   Oriental    and    Triangle,     we   address    them   simultaneously.

Appellants assert that the district court's judgment in Oriental's

favor constitutes error because there was, in fact, a binding loan

proposal      between   the   parties   that   was     breached   by   Oriental;

Oriental committed fraud by selling the loan to Triangle after

promising to refinance it; and Oriental violated the FDCPA.                As to

Triangle, Appellants contend that the district court failed to

review the Financing Agreement in its entirety and misconstrued

Puerto     Rico   contractual     principles     by     failing   to   consider

extrinsic evidence.

       Neither party disputes that Puerto Rico contract principles

apply to the instant diversity action.               Almeida-León v. WM Cap.

Mgmt., Inc., 993 F.3d 1, 7 (1st Cir. 2021).                A cognizable claim

for breach of contract under "Puerto Rico law requires sufficient

allegations of a breach of the contractual terms and that the

breach caused an identifiable harm."             Almeida-León, 993 F.3d at

13; Soc. de Gananciales v. Velez & Asoc., 145 P.R. Dec. 508 (1998).



                                    - 16 -
When disputes arise as to contract interpretation, the 1930 Civil

Code of Puerto Rico (applicable at the time of the proceedings

below)    explicitly       calls    for    construing      "the    meaning    of   [the

contract's] terms."         Borschow Hosp. & Med. Supplies, Inc. v. Cesar

Castillo Inc., 96 F.3d 10, 15 (1st Cir. 1996) (quoting Hopgood v.

Merrill Lynch, Pierce, Fenner & Smith, 839 F. Supp. 98, 104 (D.P.R.

1993), aff'd, 36 F.3d 1089 (1st Cir. 1994)).                      Thus, Article 1233

provides that "[i]f the terms of a contract are clear and leave no

doubt as to the intentions of the contracting parties, the literal

sense of its stipulations shall be observed.                  If the words should

appear    contrary    to    the    evident     intention      of    the   contracting

parties, the intention shall prevail."                   P.R. Laws Ann. tit. 31, §

3471.    Courts are barred from considering extrinsic evidence in a

written    contract    where       the    terms    are    clear    and    unambiguous.

Borschow Hosp., 96 F.3d at 15-16; Vulcan Tools of P.R. v. Makita

U.S.A., Inc., 23 F.3d 564, 567 (1st Cir. 1994); Marina Indus.,

Inc. v. Brown Boveri Corp., 114 P.R. Dec. 64, 72 (1983).

     In support of their breach of contract claims, Appellants

posit two factual scenarios that are simply unsupported by the

record.     First, that Oriental's in-house approval of the loan

proposal -- without being signed by both parties -- perfected a

new contract. Second, that Oriental's failure to notify Appellants

of the approval of the loan violated its duty of good faith.

Appellants thus assume that the loan proposal for the refinancing


                                          - 17 -
of the Financing Agreement was signed, valid, and in effect.

However, nowhere in the Financing Agreement do we find a provision

requiring refinancing of the loan and nowhere in the record do we

find that any new loan proposal was ever finalized.            Instead, the

Financing Agreement is clear and unambiguous as to the following:

the term loan was to be paid in full no later than thirty-six

months after the date of the Financing Agreement, that is, December

23, 2012; the failure to pay, when due, any principal of or

interest on the Promissory Note is considered an event of default;

no delay or failure of the bank in the exercise of any right (e.g.

collection of amounts due and payable) shall affect said right;

and no amendment of any provision of the loan agreement shall be

effective "unless it is in writing and signed by the Bank and each

Borrower[.]"     (Emphasis added).      Here, there exists no written

agreement signed by both parties, Appellants and Oriental, that

indeed refinances the loan and binds Triangle.         Furthermore, there

is   no   provision    in   the   Financing    Agreement    that   mandates

refinancing.

     As   if   the   aforementioned   were    not   sufficient,    Appellant

Leonardo Gómez admitted in his deposition that the Financing

Agreement's balloon payment was set to expire in 2012 and the

balance due in December 2012 was not paid off.             Additionally, he

testified that the loan proposal "was never signed[] because the

people that we were in communication with never contacted us, for


                                  - 18 -
us to be able to refinance."      Lastly, when questioned on whether

the loan proposal was signed, he replied "[n]o, it was never

signed."

     The clause in the Financing Agreement that points to a

revision of the commercial credit on May 5, 2010 in no way implies

or creates an obligation to refinance. Appellants attempt to evade

the effect of the Financing Agreement provisions by arguing that

they engaged in preliminary negotiations for refinancing with

representatives of Oriental and Bayview.     Additionally, Appellants

argue that Oriental dealt in bad faith when it failed to notify

them of the alleged approval of the loan proposal.9            Once again,

Appellants rely upon the misconception that their loan proposal

was approved and in effect, despite the fact that the record does

not so evidence.

     Nonetheless, Appellants posit that "if there is no mention in

the Financing Agreement of an obligation to refinance, then the

proper inquiry was to ascertain the intention of the parties at

the time of entering into the contract."     Specifically, Appellants

claim that the district court erred in failing to consider the

parties'   shared   intentions   to   refinance,   and   the    fact   that

Appellants stopped making payments to Oriental "to force a reaction


     9 Article 1210 of the Civil Code of Puerto Rico establishes
the duty to act in good faith while fulfilling a contract. P.R.
Laws Ann. tit. 31, § 3375; Unisys Puerto Rico, Inc. v. Ramallo
Bros. Printing, Inc., 128 P.R. Dec. 842, 852 (1991).


                                 - 19 -
from Bayview," the loan servicer.    But, again, when contracts are

unambiguous, as this one     is, we need    not   consider extrinsic

evidence.   See P.R. Laws Ann. tit. 31, § 3471; Borschow Hosp., 96

F.3d at 15-16; Vulcan Tools, 23 F.3d at 567.          The Financing

Agreement is straightforward in stating that said agreement could

not be amended unless in writing and signed by the Bank and

Appellants.     Subsequent events cannot change what the parties

agreed to, and Appellants have not alleged any ambiguity within

the contract.10   In sum, the loan proposal was never signed by both

parties, thus there was no agreement to refinance the loan and no

breach when Oriental, and later Triangle, insisted on payment.11

     2. Fraud

     In federal diversity cases involving claims of fraud, state

law governs all issues related to the elements of fraud.         See

Borschow Hosp., 96 F.3d at 15.       Under Puerto Rico law, fraud

arising out of a contractual relationship "is a type of contractual

deceit" that occurs at the formation of a contract or during the

performance of said contract.     Dialysis Access Ctr., LLC v. RMS



     10 To the extent that any issues prior to the contract's
formation could be alleged, such as under the Puerto Rico doctrine
of culpa in contrahendo, Appellants did not include any such claim
in their third-party complaint against Oriental and as such, the
claim is waived.
     11As discussed above, the Financing Agreement did not include
an obligation to refinance, foreclosing Appellants' breach of
contract arguments under the 2009 contract.


                               - 20 -
Lifeline, Inc., 638 F.3d 367, 378 (1st Cir. 2011); see also Colón

v. Promo Motor Imps., Inc., 144 P.R. Dec. 659, 668 (1997) (official

translation).      If the contractual deceit, known in Spanish as

"dolo," takes place during the performance of the contractual

obligation, "a plaintiff must establish '(1) the intent to defraud;

(2) reliance on the fraudulent acts; (3) the false representations

used    to   consummate   the    fraud;    and    (4)   that    the     fraud   was

consummated by virtue of such representations.'" Est. of Berganzo-

Colon v. Ambush, 704 F.3d 33, 39 (1st Cir. 2013) (quoting P.R.

Elec. Power Auth. v. Action Refund, 472 F. Supp. 2d 133, 138-39

(D.P.R. 2006)); see also P.R. Laws Ann. tit. 31, §§ 3018, 3019.

Good faith is presumed between contracting parties and the party

that seeks to rebut this presumption carries the burden of proof.

Citibank Glob. Mkts., Inc. v. Rodriguez Santana, 573 F.3d 17, 29

(1st Cir. 2009); Citibank v. Dependable Ins. Co., Inc., 121 P.R.

Dec. 503 (1988).

       Appellants contend that Oriental and Triangle engaged in

fraud   because   Oriental      promised   them    it   would    refinance       the

Financing Agreement but instead sold the loan to Triangle, who

allegedly had acquired the same duties as Oriental and had to

complete the process for the refinancing.               In order to establish

fraud, Appellants must prove that Oriental and Triangle made false

representations,     that    Appellants      reasonably        relied    on     said

representations, that they suffered an injury as a result of that


                                    - 21 -
reliance, and that Oriental and Triangle had the intent to defraud.

P.R. Elec. Power Auth. v. Action Refund, 515 F.3d 57, 66 (1st Cir.

2008).     Nothing in the record supports a finding that either

Oriental or Triangle made false representations with the intent to

defraud Appellants.       As Oriental correctly states, it could not

have committed fraud by failing to honor the loan proposal as a

new   contract.         Consequently,      Triangle   had        no   refinancing

obligation to note.       This is so because, as discussed supra, the

provisions of the Financing Agreement are clear and unambiguous in

stating that any amendment to said loan agreement must be in

writing and signed by both parties.

      3. FDCPA Claim

      Appellants contended in their third-party complaint against

Oriental   that   the    bank   violated    the   FDCPA     by    using   "false,

deceptive, or misleading representation[s] or means in connection

with the collection of [the] debt."          15 U.S.C. § 1692e.           However,

Appellants' opening brief to this court fails to include and

develop said claim.        We "deem waived claims not made or claims

adverted to in a cursory fashion, unaccompanied by developed

argument." Aquinnah/Gay Head Cmty. Ass'n., Inc. v. Wampanoag Tribe

of Gay Head (Aquinnah), 989 F.3d 72, 80 (1st Cir. 2021) (quoting

Rodríguez v. Mun. of San Juan, 659 F.3d 168, 175 (1st Cir. 2011));

see Vázquez-Rivera v. Figueroa, 759 F.3d 44, 46-47 (1st Cir. 2014)

(deeming waived and therefore declining to review issues not


                                   - 22 -
briefed, even where appellant's "notice of appeal signaled his

intent to" raise them).             Thus, we need not reach the FDCPA claim.

B. Appellants' Challenge to the January 3 Judgments (Appeal No.3)

       Before   we    discuss       this    issue,      we    succinctly          recap    the

procedural history.           While Appeal No. 1 and Appeal No. 2 were

pending   before      this    court       and    stayed      due    to    the    bankruptcy

proceedings, the district court issued a new partial judgment on

January 3, 2020.        Said partial judgment laid down the specific

amounts   Appellants         were    to    pay    to   Triangle          and    ordered    the

foreclosure of the properties if payment was not made within 14

days.     Additionally, the district court entered a new                                  final

judgment incorporating the partial judgment with the judgments

entered on January 28, 2019 and May 14, 2019 --dismissing the case

with    prejudice.              Appellants         filed      a    timely        motion    for

reconsideration       before    the       district     court,       arguing       it   lacked

jurisdiction to issue the January 3 Judgments.                       The district court

noted the motion and indicated that "[t]he judgments have been

issued    and   the    court        of    appeals      has    stayed       the    appeals."

Subsequently, Appellants filed Appeal No. 3.                       Triangle opposes and

posits this appeal should be dismissed because the district court

had no jurisdiction to enter the January 3 Judgments.                              In turn,

Appellants oppose Triangle's assertion, stating that even if the

judgments were ineffective when entered, they became effective

once the bankruptcy automatic stay was lifted on May 12, 2020.                              We


                                          - 23 -
agree with Triangle that there was, in fact, a bankruptcy automatic

stay in place that renders void the January 3 Judgments.

     Section     362(a)(1)   of    the     Bankruptcy   Code,    11   U.S.C.

§ 362(a)(1), "provides that the filing of a bankruptcy petition

stays   the   commencement   or   continuation     of   all    nonbankruptcy

judicial proceedings against the debtor."         In re Soares, 107 F.3d

969, 973 (1st Cir. 1997).         When the district court entered the

January 3 Judgments, the automatic bankruptcy stay was in effect,

as it had been since Appellants filed for bankruptcy on August 15,

2019. The automatic stay began at that very moment and "operate[d]

without the necessity for judicial intervention."                Id. at 975

(internal     quotation   marks   omitted).       We    have    consistently

recognized that actions in contravention of an automatic stay are

void and have no legal effect.            Id. at 976; I.C.C. v. Holmes

Transp., Inc., 931 F.2d 984, 987-88 (1st Cir. 1991).              Appellants

fail to cite to any authority that supports their contention that

the January 3 Judgments automatically became effective once the

bankruptcy case was dismissed.           We agree with Triangle that the

January 3 Judgments were void and did not become effective when

the automatic stay was lifted.

C. Waived Claims

     Appellants also advance that the district court erred in

dismissing the tortious interference with contractual relations

and defamation claims against Triangle.         However, they have failed


                                  - 24 -
to develop any argument as to those counterclaims.             Therefore, we

need not address them here.         See United States v. Zannino, 895

F.2d 1, 17 (1st Cir. 1990) ("[I]ssues adverted to in a perfunctory

manner, unaccompanied by some effort at developed argumentation,

are deemed waived.")

                                V. Conclusion

      For the foregoing reasons, we affirm the dismissal of the

breach of contract and fraud counterclaims against Triangle and

the   granting   of   summary   judgment    in   favor   of   Oriental.   We

determine that Appeal No. 1 is moot in all other aspects as well

as Appeal No. 2.      Lastly, we vacate the district court's January

3 Judgments that form the basis of Appeal No. 3, and remand for

further proceedings, as needed.       Costs are awarded to Triangle and

Oriental.




                                   - 25 -
Chronology of Procedural Events
Table 1
October 20, 2016*                 Triangle files its complaint in
                                  the      district         court         for
                                  collection of monies due under
                                  the loan agreement.
                                  *Triangle        files     an     amended
                                  complaint on August 14, 2017.
May 2, 2017                       Appellants file their answer to
                                  the      complaint        and     assert
                                  counterclaims against Triangle
                                  and   third-party        claims    as    to
                                  Oriental.
August 3, 2018                    The   district     court     enters     an
                                  order adopting the magistrate
                                  judge's             report              and
                                  recommendation               dismissing
                                  Appellants'              counterclaims,
                                  except     for     the    invasion      of
                                  privacy counterclaim.
January 22, 2019                  The   district     court     enters     an
                                  order adopting the magistrate
                                  judge's             report              and
                                  recommendation                   granting
                                  Triangle's         and       Oriental's
                                  respective        summary        judgment
                                  motions.     The     sole       remaining
                                  cause of action is Appellants'
                                  invasion            of            privacy
                                  counterclaim against Triangle.



                             - 26 -
January 28, 2019       The     district        court           enters
                       judgment on Appellants' third-
                       party          complaint            against
                       Oriental,       dismissing         it    with
                       prejudice.
February 26, 2019      Appellants       file    a    notice       of
                       appeal,          challenging               the
                       district court's order granting
                       summary    judgment      in     favor      of
                       Oriental.        That appeal is No.
                       19-1251.
April 23, 2019         This    court     enters       an       order
                       directing       Appellants         to    show
                       cause    why    Appeal       No.    19-1251
                       should not be dismissed for lack
                       of jurisdiction.
May 7, 2019            Appellants file in the district
                       court a motion to voluntarily
                       dismiss        their     invasion          of
                       privacy     counterclaim            against
                       Triangle.
May 14, 2019           The    district    court      enters       an
                       amended         order         dismissing
                       Appellants' invasion of privacy
                       counterclaim       against         Triangle
                       with prejudice.          The district
                       court     also     denies          as    moot
                       Appellants'       motion       for       Rule
                       54(b) certification.
May 16, 2019           The    district    court       enters       a
                       final judgment (in accordance



                    - 27 -
                        with    the   judgment         entered     on
                        January       28,     2019,        and    the
                        amended order entered on May 14,
                        2019) dismissing the case with
                        prejudice.
June 5, 2019            Triangle files in the district
                        court     a        motion      to        alter
                        judgment.
June 7, 2019            The     district          court      orders
                        parties       to     submit        proposed
                        orders and judgments.
June 20, 2019           The     district          court      denies
                        Triangle's motion in compliance
                        as unnecessary and states: "The
                        judgment entered on May 16, 2019
                        is sufficient."
July 22, 2019           Triangle      files        a   Notice      of
                        Appeal challenging the district
                        court's denial of the motion in
                        compliance as unnecessary. That
                        appeal is No. 19-1786.
August 15, 2019         Appellants         file    a   chapter     13
                        bankruptcy          petition        in    the
                        United States Bankruptcy Court
                        for the District of Puerto Rico.
September 11, 2019      Appellants          file       a     motion
                        informing this court of their
                        bankruptcy in both 19-1251 and
                        19-1786.
October 8, 2019         Oriental      files        a   motion      to
                        dismiss in 19-1251, asserting



                     - 28 -
                       the appeal should be dismissed
                       for lack of finality.
October 16, 2019       This    court       stays   appeals       19-
                       1251 and 19-1786 pursuant to 11
                       U.S.C. § 362(a)(1).
January 3, 2020        While both appeals were stayed,
                       the district court sua sponte
                       enters (1) a partial judgment
                       memorializing            its       previous
                       order granting summary judgment
                       to    Triangle       and    (2)     a   final
                       judgment,        which      incorporated
                       the    partial       judgment       and   the
                       judgments entered January 28,
                       2019 and May 14, 2019.
January 14, 2020       Appellants file in the district
                       court     a      motion        to       alter
                       judgment, asking it to set aside
                       the January 3, 2020 judgments
                       because        of     the      bankruptcy
                       automatic stay.
January 24, 2020       The district court "notes" the
                       motion    to     alter      judgment      and
                       acknowledges         that     there     is   a
                       stay in place.
February 21, 2020      Appellants file a second notice
                       of     appeal        challenging           the
                       January 3, 2020 judgments. That
                       appeal is No. 20-1284.
May 12, 2020           This     court       enters       an    order
                       vacating       the    bankruptcy          stay



                    - 29 -
                      entered in Appeal Nos. 19-1251
                      and 19-1786.
October 13, 2020      Triangle          files        before    the
                      district court            an informative
                      motion              regarding            the
                      satisfaction of the monies due
                      to     it    as     per    the     district
                      court's judgment.              The district
                      court dismisses the case with
                      prejudice         after        noting    the
                      judgment had been satisfied.
October 13, 2020      Triangle       files      a     motion   for
                      dismissal of appeals based on
                      satisfaction              of      judgment.
                      Appellants                oppose         the
                      dismissal.
April 14, 2021        This        court     denies       without
                      prejudice Triangle's motion to
                      dismiss.




                   - 30 -